Exhibit 10.1

EXECUTION VERSION

TERMINATION AGREEMENT

THIS TERMINATION AGREEMENT (this “Agreement”) is made and entered into as of
August 3, 2017, by and between Black Knight Advisory Services, LLC, a Delaware
limited liability company (“Advisor”), and J. Alexander’s Holdings, LLC, a
Delaware limited liability company (the “Company”). Advisor and the Company are
collectively referred to herein as the “Parties.” Capitalized terms not
otherwise defined herein shall have the meanings set forth in the Consulting
Agreement (as hereinafter defined).

RECITALS

WHEREAS, the Company and Advisor are parties to that certain Management
Consulting Agreement, dated as of September 28, 2015 (the “Consulting
Agreement”), pursuant to which Advisor provides certain consulting services to
the Company, and that certain Unit Grant Agreement, dated as of October 6, 2015
(the “Unit Grant Agreement”), pursuant to which the Company granted to Advisor
1,500,024 Class B Units of the Company (as such units are defined in the
Company’s Limited Liability Company Agreement in effect as of the date hereof
(the “Existing LLC Agreement”)) (such Class B Units, the “Incentive Compensation
Units”); and

WHEREAS, the Parties desire to terminate the Consulting Agreement and to enter
into this Agreement to memorialize the terms and conditions of such termination.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and other consideration the receipt and sufficiency of which are
expressly acknowledged hereby, the Parties hereby agree as follows:

1. The Parties agree that effective as of and conditioned upon the closing (the
“Closing”) of the merger and other transactions contemplated by that certain
Agreement and Plan of Merger dated as of the date hereof, by and among the
Company, J. Alexander’s Holdings, Inc. (“Parent”), Nitro Merger Sub, Inc.,
Fidelity National Financial Ventures, LLC, Fidelity Newport Holdings, LLC and 99
Restaurants, LLC (the “Merger Agreement”), the Consulting Agreement shall
thereupon terminate and be of no further force or effect; provided, that, in
accordance with the terms of the Consulting Agreement, payments made or required
to be made pursuant to Section 2(b) and the reimbursement and indemnity
provisions of Section 9 and the corresponding rights and obligations set forth
in such Section 2(b) and Section 9 shall survive the termination of the
Consulting Agreement. In consideration of such termination, the Company shall
simultaneously with the Closing pay a termination fee of $2,090,384.00 to the
Advisor in immediately available funds by wire transfer pursuant to wire
instructions set forth on Annex A (the “Termination Fee”). The Parties
acknowledge that the Termination Fee has been calculated in accordance with the
formula for an Early Termination Amount payment calculated in respect of a
termination of the Consulting Agreement following a Sale of the Company as set
forth in the Consulting Agreement.



--------------------------------------------------------------------------------

2. The Parties acknowledge and agree that (i) the Company’s payment of the
Termination Fee to Advisor shall satisfy any and all obligations that the
Company or any of its Affiliates, successors or assigns may have under the
Consulting Agreement, and (ii) Advisor shall have no right to any additional
compensation, reimbursements or other payments thereunder, in each case except
pursuant to Section 2(b) and Section 9 of the Consulting Agreement, which shall
survive the termination in accordance with its terms.

3. The Parties recognize that pursuant to the Company’s Limited Liability
Company Agreement, as it shall be amended and restated effective upon the
Closing (the “Restated LLC Agreement”), and the Unit Grant Agreement, the
Advisor’s Incentive Compensation Units will vest fully upon the Closing and
Advisor may effect an Exchange (as defined in the Restated LLC Agreement, which
term and the procedures related thereto shall not deviate from the exchange
provisions governing the Incentive Compensation Units in the Existing LLC
Agreement) within ninety (90) days following the termination of the Consulting
Agreement; provided, that, the Incentive Compensation Units shall be immediately
and automatically cancelled and forfeited for no consideration if an Exchange is
not effected pursuant to the Restated LLC Agreement within such ninety (90) day
period; provided, further, that the Company shall notify Advisor of the
expiration of such ninety (90) day period at least ten (10) business days prior
to such expiration.

4. In the event that the Merger Agreement is terminated prior to the Closing and
the transactions contemplated thereunder are not consummated, this Agreement
will automatically terminate and be of no further force or effect. For the
avoidance of doubt, if this Agreement is terminated in accordance with the
foregoing sentence, the Consulting Agreement shall remain in full force and
effect and the Incentive Compensation Units shall not become vested.

5. Waiver and Release.

(a) Effective as of and conditioned upon the Closing and the payment of the
Termination Fee, each of the Parties hereto hereby waives, and agrees and
covenants not to assert, any rights or claims each may have under the terms of
the Consulting Agreement; provided, that, the waiver set forth in this
Section 5(a) expressly excludes and shall not be applicable to payments made or
required to be made pursuant to Section 2(b) of the Consulting Agreement and the
reimbursement and indemnity provisions of Section 9 of the Consulting Agreement.

(b) In consideration of payment of the Termination Fee to Advisor, and subject
to and effective upon such payment, the Advisor knowingly and voluntarily (for
itself, its members and affiliates) releases and forever discharges Parent, the
Company and their subsidiaries (the “Company Parties”) from any and all claims,
suits, controversies, actions, causes of action, cross claims, counter claims,
demands, debts, compensatory damages, liquidated damages, punitive or exemplary
damages, other damages, claims for costs and attorneys’ fees, or liabilities of
any nature whatsoever in law and in equity, both past and present and whether
known or unknown, suspected, or claimed against any of the Company Parties that
Advisor may have, which arise out of or are related to the Consulting Agreement,
other than

 

2



--------------------------------------------------------------------------------

claims for payments made or required to be made pursuant to Section 2(b) of the
Consulting Agreement and claims for reimbursement and indemnity brought under
Section 9 of the Consulting Agreement; provided, however, that nothing contained
herein will operate to release any rights or obligations of the Company Parties
arising under this Agreement, Sections 2(b) and Section 9 of the Consulting
Agreement, the Restated LLC Agreement, the Unit Grant Agreement or the Merger
Agreement, as applicable. Advisor hereby irrevocably covenants to refrain from,
directly or indirectly, asserting any claim, or commencing, instituting or
causing to be commenced, any proceeding of any kind against any Company Party
based upon any matter purported to be released hereby.

(c) In consideration of the covenants of Advisor set forth herein, and subject
to the performance thereof, the Company knowingly and voluntarily (for itself,
and any Company Party) releases and forever discharges Advisor, its members and
affiliates (the “Advisor Parties”) from any and all claims, suits,
controversies, actions, causes of action, cross claims, counter claims, demands,
debts, compensatory damages, liquidated damages, punitive or exemplary damages,
other damages, claims for costs and attorneys’ fees, or liabilities of any
nature whatsoever in law and in equity, both past and present and whether known
or unknown, suspected, or claimed against the Advisor Parties that the Company
Parties may have, which arise out of or are related to the Consulting Agreement;
provided, however, that nothing contained herein will operate to release any
rights or obligations of the Advisor Parties arising under this Agreement,
Section 9 of the Consulting Agreement, the Restated LLC Agreement, the Unit
Grant Agreement or the Merger Agreement, as applicable. The Company hereby
irrevocably covenants to refrain from, directly or indirectly, asserting any
claim, or commencing, instituting or causing to be commenced, any proceeding of
any kind against the Advisor Parties based upon any matter purported to be
released hereby.

(d) The Parties acknowledge and agree that the waivers and releases set forth
herein are essential and material terms of this Agreement and that without such
waiver the Parties would not have agreed to the terms of the Agreement.

6. Representations and Warranties. Each of the Parties represents and warrants
to the other that:

(a) Such Party is duly organized and validly existing under the laws of the
jurisdiction of its formation.

(b) Such Party has all requisite corporate or other power and authority and has
taken all other actions necessary to execute and deliver this Agreement and to
perform its obligations provided for in this Agreement.

(c) This Agreement has been duly authorized, executed and delivered by such
Party and constitutes a valid and binding obligation enforceable in accordance
with its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.

 

3



--------------------------------------------------------------------------------

(d) All third-party consents, authorizations and government approvals which are
necessary for the execution and delivery of this Agreement and the performance
of such Party’s obligations hereunder have been obtained and are in full force
and effect, and no other action by, and no notice or filing with, any
governmental authority or other individual or entity is required for such
execution, delivery or performance.

(e) The execution, delivery and performance of this Agreement does not and will
not (i) violate any provision of its organizational documents, any
authorization, any government rule or any government approval or, (ii) conflict
with, result in a breach of or constitute a default under any mortgage,
indenture, loan, credit agreement or other agreement to which such Party is a
party or by which such Party or its property may be bound or affected in any
material respect.

7. General Provisions.

(a) Entire Agreement; Amendment. This Agreement contains the entire agreement of
the Parties hereto relating to the subject matter hereof, and shall supersede
any previous agreement, negotiation or commitment between the Parties with
respect to any aspect of the subject matter hereof. No amendment, waiver or
modification of this Agreement shall be valid or binding unless made in writing
and duly executed by each of the Parties hereto.

(b) Notices. All notices which may be or are required to be given pursuant to
this Agreement shall be (i) (x) delivered in person, (y) sent via postage
prepaid, certified or registered mail, return receipt requested or (z) sent by
email transmission (provided confirmation of email receipt is obtained from the
recipient), and (ii) addressed to the party to whom sent or given at the address
set forth on the signature page hereof or to such other address as any party
hereto may have given to the party hereto in such manner. If delivered, such
notice shall be deemed given when received; if mailed, such notice shall be
deemed made or given five (5) days after such notice has been mailed, as
provided above; if sent by email transmission, such notice shall be deemed given
on the date of confirmed receipt by recipient.

8. This Agreement and the rights and obligations of the Parties hereunder shall
be governed by the laws of the State of Tennessee without regard to choice or
conflict of laws.

9. This Agreement shall be binding upon and inure to the benefit of the Parties
hereto and their respective successors and permitted assigns.

10. This Agreement may be executed in any number of counterparts, each of which
shall be an original and all of which, when taken together, shall constitute one
agreement.

11. This Agreement may be executed and delivered by electronic means, including,
but not limited to, scanning as a “.pdf” or facsimile with the same force and
effect as if it were a manually executed and delivered counterpart.

[Remainder of page intentionally left blank; signature page follows.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the duly authorized representatives of the Parties hereto
have executed this Agreement as of the day and year first above written.

 

J. ALEXANDER’S HOLDINGS, LLC By:  

/s/ Lonnie J. Stout II

       Name:   Lonnie J. Stout II        Title:   Chief Executive Officer,
President and Manager

[SIGNATURE PAGE TO BLACK KNIGHT TERMINATION AGREEMENT]



--------------------------------------------------------------------------------

BLACK KNIGHT ADVISORY SERVICES, LLC By:  

/s/ Michael L. Gravelle

       Name:   Michael L. Gravelle        Title:   Member

[SIGNATURE PAGE TO BLACK KNIGHT TERMINATION AGREEMENT]